                                                  Entered on Docket
                                                  January 23, 2020
                                                  EDWARD J. EMMONS, CLERK
                                                  U.S. BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA


     Pamela M. Egan, SBN 224758
 1   The Potomac Law Group, PLLC
     1905 7th Avenue W                         The following constitutes the order of the Court.
 2   Seattle, WA 98119                         Signed: January 23, 2020
     Telephone: (415) 297-0132
 3   Facsimile: (202) 318-7707
     Email: pegan@potomaclaw.com
 4       Attorneys for XS Ranch Fund            ______________________________________________
     VI, LP, Reorganized Debtor                 Roger L. Efremsky
 5                                              U.S. Bankruptcy Judge

 6

 7

 8                            UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 9

10   In re:                                              Case No. 16-31367
11   XS Ranch Fund VI, L.P.,                             The Honorable Roger L. Efremsky

12                    Reorganized Debtor.                Chapter 11

13                                                       ORDER GRANTING JOINT MOTION TO
                                                         TRANSFER VENUE PURSUANT TO FED.
14                                                       R. BANK. P. 1014(b)
15

16            This matter came before the Court for hearing on January 22, 2020 at 2:00 p.m. upon the

17 Joint Motion to Transfer Venue Pursuant to Fed. R. Bank. P. 1014(b) (the “Venue Transfer

18 Motion”) filed by XS Ranch Fund VI, L.P., Crestline Direct Finance L.P., and Steiner & Sons,

19 Ltd. on January 15, 2020 [ECF 608]. Appearances were noted on the record. The Court has

20 considered the arguments and filings of the parties. The Court finds that it is in the best interests

21 of justice and for the convenience of the parties that the Texas Bankruptcy Case, as defined in

22 the Venue Transfer Motion, be transferred to the U.S. Bankruptcy Court for the Northern

23 District of California;

24            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that

25            1.     The Venue Transfer Motion is GRANTED.

26
27

28

29
Case: 16-31367 Doc# 619           Filed: 01/23/20     1Entered:   01/23/20 14:10:08     Page 1 of 3
    4829-7363-6274, v. 2
 1         2.      The Texas Bankruptcy Case shall be transferred to the United States Bankruptcy

 2 Court for the Northern District of California.

 3
                                         **END OF ORDER**
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

29
Case: 16-31367 Doc# 619         Filed: 01/23/20     2Entered:   01/23/20 14:10:08   Page 2 of 3
    4829-7363-6274, v. 2
 1

 2                                  COURT SERVICE LIST

 3                       (Parties Who Are Not Receiving Electronic Notice)
     Aqua Water Service            Aventine Development           Bastrop County Tax
 4   Company                       Services                       Assessor/Collector
     PO Drawer P                   Attn: Chad Hagle               PO Box 579
 5   Bastrop, TX 78602-1989        19360 Rinaldi St., Ste. 730    Bastrop, TX 78602-0579
                                   Porter Ranch, CA 91326-
 6                                 1607
 7   Bastrop County Tax            Bluebonnet Electric            City of Bastrop
     Assessor/Collector            Cooperative                    Attn: City Manager
 8   c/o Lee Gordon                690 Texas Hwy 71 W, Bldg. 904 Main St.
     PO Box 1269                   1                              PO Box 427
 9   Round Rock, TX 78680-1269 Bastrop, TX 78602-3663             Bastrop, TX 78602-0427
     Clayton Williams Ranch Co. Coast Range Investments,          Coy Sunderman
10   Attn: Jeff Williams           LLC                            139 Colovista Dr.
     PO Box 1668                   Attn: James Foster             Bastrop, TX 78602-7400
11
     Fort Stockton, TX 79735-      818 Sayers Rd.
12   1668                          Bastrop, TX 78602-3652
     DF Capital Management         Federal Emergemecy             Internal Revenue Service
13   Attn: Rob Riva                Management Agency              Centralized Insolvency
     14701 Phillips Hwy., Ste 300 FRC 800 North Loop 288          Operations
14   Jacksonville, FL 32256-3742 Denton, TX 76209-3698            P.O. Box 7346
                                                                  Philadelphia, PA 19101-7346
15
     Jackson Walker LLP            John Landwehr                  Katherine T. Hopkins
16   Attn: James Alsup             219 Main St.                   Kelly Hart & Hallman LLP
     100 Congress Ave., Ste. 1100 Smithville, TX 78957-1839       201 Main Street Suite 2500
17   Austin, TX 78701-4042                                        Fort Worth, TX 76102-3194
     Kelly Thevenot                LIA Engineering, Inc.          Lower Colorado River
18   326 McDonald Rd.              7500 Rialto Rd., Bldg. 2       Authority
     Cedar Creek, TX 78612-4001 Ste. 100                          Attn: Executive Manager,
19                                 Austin, TX 78735-8531          Water Services
20                                                                PO Box 200
                                                                  Austin, TX 78767
21   Omar Jesus Alaniz             PV Development                 Pine Associates, LLC
     Baker Botts L.L.P.            Management                     4455E. Camelback Rd., Ste.
22   2001 Ross Avenue              Attn: Mark Kehke & Jason       140
     Suite 900                     Perrin                         Phoenix, AZ 85018-2821
23   Dallas, TX 75201-2917         4343 Von Karman Ave., 3rd
24                                 Fl.
                                   Newport Beach, CA 92660-
25                                 2099

26
27

28

29
Case: 16-31367 Doc# 619       Filed: 01/23/20   Entered: 01/23/20 14:10:08     Page 3 of 3
    4829-7363-6274, v. 2
                                                       Notice Recipients
District/Off: 0971−3                       User: mburley                           Date Created: 1/23/2020
Case: 16−31367                             Form ID: pdfeoc                         Total: 21


Recipients submitted to the BNC (Bankruptcy Noticing Center):
14575453 Bastrop County Tax Collector             PO Box 579,         Bastrop, TX 78602
14614463 Bastrop County, Texas            c/o Lee Gordon         P.O. Box 1269        Round Rock, Texas 78680
14575473 Clayton Williams Ranch Co.             Atnn: Jeff Williams        PO Box 1668,          Fort Stockton, TX 79735
14657387 Coast Range Investments            818 Sayers Road          Bastrop, TX 78602
14575517 Internal Revenue Service           PO Box 7346,          Philadelphia, PA 19101−7346
14575520 Jackson Walker LLP             100 Congress Ave, #1100          Austin, TX 78768
14591220 Lower Colorado River Authority             P.O. Box 220         Austin, TX 78767−0220
            Aqua Water Service Company            PO Drawer P         Bastrop, TX 78602−1989
            Aventine Development Services           Attn: Chad Hagle         19360 Rinaldi St., Ste. 730       Porter Ranch, CA
            91326−1607
            Bluebonnet Electric Cooperative         690 Texas Hwy 71 W, Bldg. 1           Bastrop, TX 78602−3663
            City of Bastrop       Attn: City Manager         904 Main St.         PO Box 427          Bastrop, TX
            78602−0427
            Coy Sunderman          139 Colovista Dr.        Bastrop, TX 78602−7400
            DF Capital Management           Attn: Rob Riva         14701 Phillips Hwy., Ste 300        Jacksonville, FL
            32256−3742
            Federal Emergemecy          Management Agency            FRC 800 North Loop 288            Denton, TX
            76209−3698
            John Landwehr         219 Main St.         Smithville, TX 78957−1839
            Katherine T. Hopkins         Kelly Hart & Hallman LLP           201 Main Street Suite 2500         Fort Worth, TX
            76102−3194
            Kelly Thevenot        326 McDonald Rd.           Cedar Creek, TX 78612−4001
            LIA Engineering, Inc.        7500 Rialto Rd., Bldg. 2 Ste. 100        Austin, TX 78735−8531
            Omar Jesus Alaniz        Baker Botts L.L.P.         2001 Ross Avenue Suite 900           Dallas, TX 75201−2917
            PV Development Management              Attn: Mark Kehke & Jason Perrin         4343 Von Karman Ave., 3rd
            Fl.      Newport Beach, CA 92660−2099
            Pine Associates, LLC         4455E. Camelback Rd., Ste. 140          Phoenix, AZ 85018−2821
                                                                                                                       TOTAL: 21




        Case: 16-31367            Doc# 619-1          Filed: 01/23/20          Entered: 01/23/20 14:10:08                Page 1
                                                                of 1
